CONSULTING AGREEMENT



         THIS CONSULTING AGREEMENT (this "Agreement") made and entered into as
of August 28, 2007 between Montana Acquisition Corporation, a Delaware
corporation (the "Client"), and Marine Associates, a New York general
partnership (the "Consultant").

          In consideration of the mutual promises and agreements herein
contained and for other good and valuable consideration, the receipt of which
are hereby acknowledged, it is hereby agreed between the Parties (the Client and
the Consultant, when hereinafter referred to collectively) as follows:

1.      CONSULTING SERVICES.   (a)      The Consultant agrees to act as a
business consultant to the Client and shall, subject to the supervision of the
Client, and to provide administrative services and general consultation services
to the Client which shall include, but not be limited (i) to review and analyze
the Client's material documentation to determine the Client's most effective
internal organizational structure, and (ii) to assist the Client to determine
its best course of action, which may include (aa) negotiating private placements
of common or preferred stock, or debt, for the expansion of its working capital,
acquisition financing, or the restructuring of existing indebtedness, (bb)
negotiating mergers and acquisitions, (cc) implementing business strategies, and
(dd) to assist the Client by performing any other transactions deemed by the
Consultant to be in the best interests of the Client.  

(b)      If the Client requests the Consultant to participate in any other
transactions or perform any other specific services, such services shall be
described in an addendum hereto, in a form to be agreed upon by the Parties.  

           The Consultant may, in its discretion, appoint one or more
sub-advisors or consultants to perform one or more of the foregoing services
with respect to all or a portion of the consultation for the Client, at the
Consultant's expense. Upon the request of the Client, the Consultant shall
furnish the Client with full information concerning activities undertaken by the
Consultant for the Client.



2. CONSULTING FEE.



            For services to be rendered hereunder to the Client, the Client will
pay the Consultant a consulting fee as follows: $1,410, be paid in the form of
Montana's common stock, $0.001 par value per share, calculated an issued at the
rate of $1.00 per share, or 1,410 shares. The Client shall pay this fee to the
Consultant, in advance. If the Client and the Consultant agree on additional
services pursuant to paragraph 1(b), any additional fees would be included in
the addendum.

             The certificate representing the Consultant's shares of Montana
stock shall be accompanied by the legend, the form of which is contained in
Exhibit 1 hereto and made a part hereof by reference thereto.

              For purposes of qualification, the Consultant acknowledges that it
is an "accredited investor," by that terms definition under the rules and
regulations of the Securities and Exchange Commission.



3. EXPENSES.





- 1 -



--------------------------------------------------------------------------------

      It is understood that if the Client agrees to it in advance, it will pay
or reimburse the Consultant for all expenses incurred by the Consultant in
connection with its services provided hereunder; including, but not limited to,
(a) all reasonable travel fees and expenses, including those associated with
investigating the Client or its affiliates, or any potential investments of the
Client or maximizing return on existing investments of the Client, (b) any legal
fees and expenses in connection with the services provided by Consultant
hereunder which are not in the ordinary course of business, and (c) any
extraordinary expenses such as the fees and expenses of counsel in connection
with any litigation arising out of or in connection with this Agreement, except
as otherwise determined in accordance with the last sentence of Section 10
hereunder. The Consultant acknowledges that if no written understanding with the
Client regarding these expenses is in writing prior made to any such expenses
being incurred, the Client shall have no obligation to reimburse Consultant for
any such expenses.



4. SERVICES TO OTHER COMPANIES.



     The services of the Consultant to the Client hereunder are not to be deemed
exclusive. The Consultant is free to render its services to others and to engage
in other activities; provided, however, that such other services and activities
do not, during the term of this Agreement, interfere in a material manner with
the Consultant's ability to meet all of its obligations with respect to
rendering services to the Client hereunder, and would not cause the Consultant
to disclose the confidential information it obtained from or concerning the
Client.



5. STANDARD OF CARE.



      In the absence of willful misfeasance, bad faith, gross negligence or
reckless disregard of obligations or duties hereunder on the part of the
Consultant, the Consultant shall not be subject to liability to the Client or to
any director, shareholder, employee, or agent thereof for any act or omission in
the course of, or connected with, rendering its services to the Client
hereunder.

6.  TERM OF AGREEMENT; AMENDMENTS.   (a) This Agreement shall commence as of the
date hereof and, subject to prior termination as provided in section 6(b)
hereof, shall continue in force until December 31, 2007, unless terminated by
either party by written notice not later than 10 (ten) days prior to the
expiration of the term. This Agreement may be extended by the written consent of
the Parties, subject to the publication of new terms and conditions satisfactory
to the Parties.   (b)      Either party hereto may, at any time on sixty (60)
days prior written notice to the other, terminate this Agreement, without
payment of any penalty; provided, however, that if any transaction in which
Consultant shall have participated prior to such termination closes or is
otherwise funded in whole or in part within six months after the effective date
of termination, the Client shall still be obligated to pay to the Consultant the
fee described in section 2 hereof in respect of such transaction.   (c)     This
Agreement may he modified only by the mutual consent of the Parties evidenced in
writing.   7.  CONSULTANT'S BEST EFFORTS; INDEMNITY.  



- 2 -



--------------------------------------------------------------------------------

     The Consultant shall use its best efforts in the performance of the
investment advisory and management services to be performed hereunder. All
recommendations and instructions made by the Consultant will be based upon
information received from the Client and from sources that it believes to be
reliable, but whose accuracy is not and cannot be guaranteed. Such information
may or may not have been independently verified by the Consultant. The Client
agrees to indemnify Consultant and hold it harmless from and against any
liability of any nature resulting from the Client furnishing information that is
false or inaccurate.



8. NOTICES.



     Except as otherwise specifically provided herein, all notices or
communications provided for herein shall be in writing, delivered in person, by
overnight mail or by facsimile followed by a hard copy sent first class mail
postage pre-paid, and addressed as follows, or to such other address or
addresses as may be designated by either party by written notice to the other:

If to Client:

Montana Acquisition Corporation

Post Office Box 202

Wyoming, New York 14591-0202

Telephone: (585) 495-6914

Telecopier: (585) 495-6914

 

If to Consultant:

Marine Associates

160 East 65th Street

New York, New York 10065

Telephone: (212) 249-4900

Telecopier: (212) 249-4901




9.  GOVERNING LAW; JURISDICTION.



      This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to its choice of law
principles.



10. MEDIATION.



       All disputes between the Parties arising out of or relating to this
Agreement shall be submitted to and settled by mediation as hereinafter
provided. Any mediation proceeding shall be conducted by a single mediator
experienced in the matters at issue selected by the Parties. The mediation
proceeding shall be held in such place in Manhattan, New York, as may be
selected by the mediator (or any other place agreed to by the Parties and the
mediator). The decision of the mediator shall be final and binding as to any
matters submitted to him/her under this Agreement; provided, however, that if
necessary, such decision and satisfaction procedure may be enforced by either
the Client or the Consultant, as the case may be, in any United States District
Court having jurisdiction over this matter. The determination of which party (or
combination thereof) bears the costs and expenses incurred in connection with
any such arbitration proceeding shall be determined by the mediator.



11. ILLEGALITY; UNENFORCEABILITY.





- 3 -



--------------------------------------------------------------------------------

       If any provision of this Agreement is found to be illegal or
unenforceable, all other provisions to this Agreement will remain in full force
and effect.

12. AUTHORIZED SIGNATORIES. Each of the individuals signing below hereby
represents and warrants that he is a duly authorized signatory of the entity
bearing his signature below, that he is authorized and empowered to enter into
this Agreement and to effect the transactions contemplated hereby on behalf of
such entity, and that this Agreement is the legal and valid binding obligation
of the entity bearing his signature below, and enforceable against such entity
in accordance with its terms, except as they may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally, and general principles of equity.

13. UNCOMMITTED FINANCING. The Agreement constituted by the Consultant's
acceptance of this Agreement is not intended to constitute, and should not be
construed as, an agreement or commitment between the Consultant and the Client
to underwrite any financing, and is not intended to constitute, and should not
be construed as, any offer or other solicitation to purchase or to sell
securities or interests in equity of any kind to anyone.

14. CONFIDENTIALITY. All of the information that the Client and the Consultant,
and their respective agents, attorneys, contractors, and assigns, furnish to or
exchange with one another, shall not be used by either party to adversely effect
the integrity, character, or business of the other. At all times such
information shall be kept confidential and no disclosure to any third party of
any proprietary, confidential, or non-public information so furnished or
exchanged as the result of this Agreement shall be made. However,
notwithstanding these facts, the Client and the Consultant understand that the
information changed between them and among their respective advisors, agents,
attorneys, and assigns may be viewed by other individuals in order to assist the
Consultant to perform its obligations to Client as may be required hereby,
provided, however, that no information marked "Non-Public Information" may be
furnished to anyone without the Client's prior knowledge and express written
consent. All other individuals or entities that may need to view the documents
exchanged between the Consultant and the Client shall be alerted to the
sensitivity of the documents so exchanged. The Consultant and the Client will
take all reasonable measures to insure that this information will be handled in
a responsible manner.

15. DISCLAIMERS OF WARRANTIES; THIRD PARTY INFORMATION PROVIDERS; LIMITATION ON
LIABILITIES; DISCLAIMERS OF WARRANTIES. The Consultant makes no representation
or warranty as to any third-party information provider to it, with regard to any
and all documents, writings, materials, or other information to it provided, as
all such third-party information providers make no warranties of any kind,
either express, implied, or statutory (including, without limitation,
timeliness, truthfulness, sequence, completeness, or accuracy). The Consultant
shall have no liability, for the accuracy of, or for delays or omissions in, any
of the information provided to it by said their-party providers. Consequently,
the Consultant shall have no liability for any damages, whether direct or
indirect, whether for lost profits, indirect, special, or consequential damages
of the Client, or any other person seeking relief through or against the
Consultant. In no event will the Consultant's liability to Client pursuant to
any cause of action, whether in contract, tort, or otherwise, exceed the total
fee paid to the Consultant by the Client hereunder.



- 4 -



--------------------------------------------------------------------------------

[ex101marineagrx5x1.jpg]


--------------------------------------------------------------------------------

Exhibit 1.

Stock Legend for the Consultant's Certificate.

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"). THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE
SUBSCRIBING FOR THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY (BEING THE
ISSUER HEREOF) THAT THIS SECURITY MAY NOT BE RESOLD, PLEDGED, OR OTHERWISE
TRANSFERRED OTHER THAN (A) (1) TO THE COMPANY, (2) IN A TRANSACTION ENTITLED TO
ANY EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT,
(3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT ("RULE 144A"), TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE, OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A (AS INDICATED BY THE BOX CHECKED BY THE
TRANSFEROR ON THE CERTIFICATE OF TRANSFER ON THE REVERSE OF THIS SECURITY), (4)
IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT (AS INDICATED BY THE BOX CHECKED BY THE TRANSFEROR ON THE
CERTIFICATE OF TRANSFER ON THE REVERSE OF THIS SECURITY), (5) TO AN INSTITUTION
THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7)
UNDER THE SECURITIES ACT (AS INDICATED BY THE BOX CHECKED BY THE TRANSFEROR ON
THE CERTIFICATE OF TRANSFER ON THE REVERSE OF THIS SECURITY) THAT IS ACQUIRING
THIS SECURITY FOR INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION, AND A
CERTIFICATE IN THE FORM ATTACHED TO THIS SECURITY IS DELIVERED BY THE TRANSFEREE
TO THE COMPANY AND THE TRUSTEE OR (6) IN ACCORDANCE WITH ANOTHER APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED
UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY) AND (B) IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF EACH STATE OF THE UNITED
STATES. AN INSTITUTIONAL ACCREDITED INVESTOR HOLDING THIS SECURITY AGREES IT
WILL FURNISH TO THE COMPANY AND THE TRUSTEE SUCH CERTIFICATES AND OTHER
INFORMATION AS THEY MAY REASONABLY REQUIRE TO CONFIRM THAT ANY TRANSFER BY IT OF
THIS SECURITY COMPLIES WITH THE FOREGOING RESTRICTIONS. THE HOLDER HEREOF, BY
PURCHASING OR OTHERWISE SUBSCRIBING FOR THIS SECURITY, REPRESENTS AND AGREES FOR
THE BENEFIT OF THE COMPANY THAT IT IS (1) A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A OR (2) AN INSTITUTION THAT IS AN "ACCREDITED INVESTOR"
AS DEFINED IN RULE 501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT AND THAT
IT IS HOLDING THIS SECURITY FOR INVESTMENT PURPOSES AND NOT FOR DISTRIBUTION OR
(3) A NON-U. S. PERSON OUTSIDE THE UNITED STATES WITHIN THE MEANING OF, OR AN
ACCOUNT SATISFYING THE REQUIREMENTS OF RULE 902 UNDER, REGULATION S UNDER THE
SECURITIES ACT.

IF THIS CERTIFICATE FOR THE COMPANY'S SECURITY IS REGISTERED IN THE NAME OF THE
DEPOSITORY TRUST COMPANY (THE "DEPOSITARY") (55 WATER STREET, NEW YORK, NEW
YORK) OR ITS NOMINEE, THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE
BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY UNLESS AND UNTIL THIS CERTIFICATE IS EXCHANGED IN WHOLE OR
IN PART FOR A CERTIFICATE IN DEFINITIVE FORM. UNLESS THIS CERTIFICATE IS
PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY TO THE COMPANY OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY AND ANY PAYMENT IS
MADE TO CEDE & CO., ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF,
CEDE & CO. HAS AN INTEREST HEREIN."

--------------------------------------------------------------------------------